DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 

Response to Amendment
- The amendment filed on April 18, 2022 has been entered.
- Claims 1, 5, 9 ,15 and 21-28 are pending.
- Claims 1, 5, 9 and 15 have been amended.
- Claims 21-28 has been added.
- Claims 1, 5, 9 ,15 and 21-28 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 9, 15, and 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 9 recites the following limitation: “determining, by the terminal device based at least on the value of k0 and the value of k1 indicated by the downlink control information, the symbol that carries the uplink control information and that is in the subframe carrying the uplink control information; mapping, by the terminal device, the uplink control information to the symbol that carries the uplink control information and that is in the subframe carrying the uplink control information”. Applicant specification paragraphs 9-12, disclose an extra field is used in the DCI to indicate which symbol to use to transmit the uplink control information. Further application specification paragraphs 0077 and 0088- the downlink control information further includes second information, and the second information is used to indicate a subframe that carries the uplink control information. Specifically, if the downlink control information is carried in a subframe n, the uplink control information is carried in a subframe n+k0, k0 is an integer greater than or equal to 0, where a value of k0 is determined based on the second information. The second information is used to indicate the subframe that carries the uplink control information, or the second information may be used to indicate a subframe number of  the subframe that carries the uplink control information. Nothing in the specification discloses the terminal device using the k0 and k1 to determine the symbol the uplink control information is transmitted on. Further, how does the UE determine which symbol to use from the corresponding dci values of k0 and k1. Further, nothing  in the specification discloses the k0 is indicated in the DCI.
Claims 5 and 15 recites the following limitation: “the symbol is determined by the terminal device based at least on the value of k0 and the value of k1 indicated by the downlink control information.” Applicant specification paragraphs 9-12, disclose an extra field is used in the DCI to indicate which symbol to use to transmit the uplink control information. Further application specification paragraphs 0077 and 0088- the downlink control information further includes second information, and the second information is used to indicate a subframe that carries the uplink control information. Specifically, if the downlink control information is carried in a subframe n, the uplink control information is carried in a subframe n+k0, k0 is an integer greater than or equal to 0, where a value of k0 is determined based on the second information. The second information is used to indicate the subframe that carries the uplink control information, or the second information may be used to indicate a subframe number of  the subframe that carries the uplink control information. Nothing in the specification discloses the terminal device using the k0 and k1 to determine the symbol the uplink control information is transmitted on. Further, how does the UE determine which symbol to use from the corresponding dci values of k0 and k1. Further, nothing  in the specification discloses the k0 is indicated in the DCI.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 9, 15, and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9, recites the following limitations: “the downlink control information indicates a subframe that carries uplink control information and indicates a symbol that is of the subframe and carries the uplink control information and  determining, by the terminal device based at least on the value of k0 and the value of k1 indicated by the downlink control information, the symbol that carries the uplink control information and that is in the subframe carrying the uplink control information” Its unclear did the terminal device receive a dci that indicates the symbol and the subframe that carriers the uplink control information or did the terminal device determine the symbol and subframe based on the value of k0 and the value of k1. 
Claims 5 and 15, recites the following limitations: “sending, by a network device, downlink control information, wherein the downlink control information indicates a subframe that carries uplink control information and indicates a symbol that is of the subframe and carries uplink control information and the symbol is determined by the terminal device based at least on the value of k0 and the value of k1 indicated by the downlink control information.” It’s unclear did the terminal device receive a dci that indicates the symbol and the subframe that carriers the uplink control information or did the terminal device determine the symbol and the subframe based on the value of k0 and the value of k1. 
					Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 9 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marinier et al. (Pub. No. US 2015/0358111 A1)- See ¶0123, DCI may support scheduling of multiple transmissions (e.g., it may include zero or more downlink assignments and/or zero or more uplink grants); For a DCI received in subframe n, the corresponding control information may be applicable to the same subframe (i.e. subframe n), for a subsequent subframe (e.g., subframe n+1 for a downlink assignment and subframe n+4 for an uplink grant.
He et al. (Pub. No. US 2015/0131494 A1)- receiving an uplink grant in a DCI transmission including downlink assignment index (DAI) information in a value W.sub.DAI.sup.UL for the first part, wherein the DCI transmission is transmitted with a DCI format used for uplink grants. In another configuration, the method can further include transmitting HARQ-ACK feedback for PDSCH subframes of the HARQ bundling window with the calculated HARQ-ACK codebook size in uplink control information (UCI) on physical uplink shared channel (PUSCH).
Kang et al. (Pub. No. US 2014/0126476 A1)- a BS sends a CSI request field in the subframe n through DCI including PUSCH scheduling information. Furthermore, the BS sends the CSI-RSs in the subframe n and the subframe n+1.                                                                                                 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472